The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zussman et al. 2012/0149459. 
As set forth in the previous office action; 
“As to claims 1, 7, and 15, Zussman shows in his abstract ln. 2 three random number selectors capable of being summed together to determine a point sum and a game layout in fig. 1 with a plurality of point sum zones with point sum indicia such as “7&15” and “6&14” that are associated with that point sum zone by its proximity within the point sum zone.  A plurality of wagering zones having primary wagering areas 1-6 are associated with one of the point sum zones and point sum indicia by its proximity within the zone itself that are marked by wagering tokens or chips as called for by claim 7 of different denominations that are well-known. 35 is considered a plurality of secondar wager zones and 41 a tertiary zone. The relationship indicator is considered printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Here the printed matter and layout do not depend on each other and no functional relationship exists.  Instead the relationship indicators serve only to convey information as to how the wagering information on the layout is to be read by a player in accordance with the rules for playing an intended game. See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.  As such, the combination of a relationship indicator fails to distinguish over Zussman. Alternatively, and more broadly, such indicators are indicia such as merely adjacent line indicia demarcating the zones of Zussman which are considered capable of conveying the meaning to indicate relationships with point sum zones and pint um indicia to meet the printed matter limitations.  Finally, predetermined odds indicia is considered shown in fig. 1. 
As to claims 2 and 16, 25 is considered an ancillary wager with odds indicia marked “odd” that is paid according to that indicia of 1 to 1 [0037]. 
As to claims 3 and 17, 25 can also be described as a special wager zone where the word “odd” is a circumstance indicia of the dice that is paid according to the odds indicia.  
Claim 5 is considered shown by shown by Zussman at [0031] where the wagering zones illuminate to indicate the point sum zone matching the determined point sum. 
	30 is considered a dealer bank region as called for by claim 10.”
Claims 1 and 15 have been amended to recite the arrangement of the wager zones with respect to one another.  Such is most broadly directed to the arrangement of the printed matter which cannot be relied upon to distinguish over that applied art. Generally, a mere rearrangement of parts has been found to be obvious. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In the context of printed matter, such are demarcations on a substrate or layout indicating zones for placing wagers. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). In the instant case, the printed matter performs no new function other than to convey information to players in the context of game rules intended to be played there upon.  Here the layout performs no function by itself with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405. In the context of a game, as are directed to the instant invention, a product that merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played.  As such, the amendments pertaining to the arrangement of the zones cannot be relied upon to distinguish over the applied art and the argument with respect to the rejection is not persuasive. 
With respect to the recited “relationship indicator” the corresponding structure as discussed above is most broadly directed to line, circular or triangular indicia in the alternative.  To the extent Zussman clearly shows line indicia, the limitation is considered clearly met. 
Applicant argues that, the locations visible from the substrate (in this case a surface1 is claimed) and defined by boundaries separating the specific locations transform that surface into the claimed game layout.  In contrast, the surface is nothing more than the substrate containing the game indicia.  Applicant further attempts to differentiate his invention as something other than printed matter by arguing that his game layout may have a mosaic surface of insets of wood, stone, plastic, glass, or any other suitable material. Printed matter, is not defined as merely pen and ink. The printed matter doctrine has a long history and generally stands for the principle that no patentable weight should be given to the content of information recorded on a substrate. The nature of how the information is recorded or the substrate carries little weight unless there is evidence of some new and non-obvious structural relationship between them themselves. As such, these arguments fail to show where the interpretation set forth in the grounds for rejection is in error. 
	Applicant admits on the bottom of pg. 22 of his remarks that his relationship indicators merely, “conveys information that correlates relationships between locations”.  His intent to make the layout “more intuitive and enjoyable” is not a function.  Instead it is a subjective intent to the layout design attempting to be claimed.  The functions listed by applicant of; 
“1) that any wager placed in one of the wagering zones “will not obstruct any point sum from view,” 2) the relationship indicator for a primary wagering zone to a single point sum zone correlates and visually conveys to wagering players which point sum(s) are attributable to that particular primary wagering zone, 3) relationship indicators for a secondary wagering zone to a plurality of point sum zones correlates and visually conveys to wagering players which (accumulated) point sums are attributable to that particular secondary wagering zone, and 4) relationship indicators for a tertiary wagering zone to a plurality of secondary wagering zones correlates and visually conveys to wagering players which (accumulated) point sums are attributable to that particular tertiary wagering zone.”
	…are not new and non-obvious functional relationships.  Instead such are design objectives of the layout desirable for playing an intended game and any meaning or information conveyed comes from the game itself.  For example the indicia “3 or 18” has no meaning beyond the alternative of the two numbers listed.  The function that such is an area for placing wagers on a point sum in a game only conveys information from the game itself intending to be played. As in In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished) laid out above, the printed matter on the layout does not contain the functions of the game itself and instead a only directed to the method or process of playing a game. As such, the remarks are not persuasive.”
 	The clams have been amended to recite a surface having “distinct zones”.  Most broadly every area of the layout of Zussman can be considered a separate zone that is “distinct”. ‘By definition each zone only needs to be considered, “recognizably different in nature from something else” in order to meet that limitation.
Where the point-sum zone is recited as “being a non-wagering zone”, such is interpreted as functional and intended use and does not amount to any structure capable of distinguishing over the applied art.  In this context, such most broadly appear to dictate whether or not a player is allowed to place a wager upon such a zone or not in accordance with the rules.  As such, this limitation provides no clear structural distinction over the applied art.   
In accordance with the amended claim, Zussman shows distinct zones with a plurality of point-sum zones 1-6 that are considered capable of being used for “non-wagering” such as not be allowed to place a wager outside of the circle. Each zone has point-sum indicia such as “7&15” and “6&14”.  With respect to the circular printed matter indicated by reference numbers 1-6, such are considered primary wagering zones that, “adjacently abuts and has a wagering relationship with no more than one of the plurality of point-sum zones and the point-sum indicia” as now recited by the claim.
The rejection interprets 35 as a plurality of secondary wager zones and 41 a tertiary zone as shown in fig. 2.  The claim amendments now call for these zones to “adjacently abuts and has a wagering relationship with more than one point-sum zones”. Most broadly from fig. 2, these wagering spaces are on the line with their adjacent point-sum zones and can be described as adjacently abutting more than one point-sum zone to the right side of it and to the left side of it.  As such, this arrnagment of printed matter does not clearly distinguish over the applied art when given its broadest reasonable interpretation.  Alternatively, even if such a arrangement of printed matter could be effectively claimed in a way that the prior art could not read upon it, such an arrangement of printed matter would not be given any weight do to its lack of functional relationship to the substrate.  This is further discussed below in more detail in response to applicant’s remarks. Here any printed matter and is arrangement is related only to the intended use and rules for playing a particular game.  The layout itself has no new functional capabilities apart from the rules themselves indicating a lack of a functional relationship necessary to give the arragment of printed matter any weight. 
Claim Rejections - 35 USC § 103
Claim 4, 6, 8-14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zussman in view of Knust et al. 9,165,420. 
As to claims 4, 18 and 19, illuminated indicators considered highlights on the zones in Zussman are shown [0031]. The recitation as to when they illuminated when a player places a wager is considered functional and intended use.  Such a function does not amount to a structural difference.  Alternatively, using illumination as an indicator that a wager has been placed is known as taught by Knust et al. 9,165,420. 
As to claim 6, flashing winning bets is considered functional as any lamp is capable of being operated to flash.  Further such is considered old and well-known to flash winning bets to help readily identify such as taught by Chun 2011/0105207 at his claim 19, for example. Applicant is not the inventor of flashing indicators. 
As to claims 8-14, and 20, the use of changing devices and tokens with different characteristics as admittedly well-known prior art as set forth in the specification at [00131]. To have included such in Zussman would have been obvious for their intended purpose in order to track their status.”  
 	

Conclusion
 Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.  
I. With respect to claims 1-3, 5, 7, and 15-20 rejected  under § 103(a) as being unpatentable over Zussman, applicant argues that, “claims 1 and 15 have been amended to clarify the nature of the invention particularly relating to the juxtaposing interrelations between point sum zones and wager zones. Claims 1 and 15 recite that "each primary wager zone adjacently abuts and has a wagering relationship with no more than one of the pluralities of point-sum zones", "each secondary wager zone adjacently abuts more than one of the plurality of point sum zones", and "each tertiary wager zone adjacently abuts more than one of the plurality of secondary wager zones."

With respect to this rejection, the amendments to the claims are considered directed to the arrangement of the printed matter on the wagering layout.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." As such, the arrangement of the printed matter must be viewed to see if it give the layout any new function or capabilities that is not found in the prior art.  Such does not appear to be the case as regardless of the arrangement of the layout, both the instant invention and the prior art serve as areas where players may place and indicate wagering intentions in a wagering game.  From the specification at [0059] it appears that the “abutting wagering zones” are arrange in such a way because they have a “wagering relationship”.  Such serves as “visual relationship”.  For example, “These adjacent abutment relationships indicate which point sums apply to each of the wagering zones among the plurality of primary wager zones C, the plurality of secondary wager zones D, and the tertiary wager zone E.” However, such wagering relationships are not a “functional relationship” that allows the layout to perform any differently.  Instead such are merely related to the rule of the game and how the layout is intended to be used.  Here the layout has no new and non-obvious functional capabilities over the prior art.  Instead it is still used to track and record wagering intention in accordance with the play of a wagering game.  As such, the arrangement of the printed matter is not considered sufficient to overcome the prior art and the grounds for rejection is not considered in error.   
	Applicant subsequently argues that, such juxtaposing structure is not disclosed, taught, or suggested in Zussman. As set forth under the grounds for rejection above treating each added limitation, the examiner does not agree. 
Where the examiner has equated the secondary wager zone to 35 and the tertiary wager zone to 41, these correspond to wagering areas 27 and 39 that are considered to be describable as having juxtaposing interrelations between point-sum zones and wager zones as set forth above in the grounds for rejection.  The wagering areas of 35 and 41 not need to abut adjacently each other or any other of the winning player indicator LED lights 23, 25, 29, 31, and 33 as appears suggested by applicant.  Instead the claim only requires that such abuts more than one point-sum zone 1-6.  Such is considered most broadly shown as set forth above in the grounds for rejection. 
With respect to the, “relationship indicator”, applicant and the examiner appear to agree that the issue is based upon how one interprets the concept of a “functional relationship”.  Applicant submits that the boundaries that serve as relationship indicators provide function the goes beyond defining only the periphery of a zone. He states that such are not limited to printed matter but can be, “a mosaic surface of insets of wood, stone, plastic, glass, or any other suitable material.”  Printed matter is not related to the substances used to demark the information.  It is not limited to ink. Instead “printed matter” is a broader term used to cover any representation of visual design or arrangement regardless of its construction. Even if a mosaic or the like is covered by the language of the claim as a “relationship indicator”, such is not a structure that is claimed or disclosed.  Further, applicant apparently admits that it also covers ink and as such does not distinguish over the applied art.  Hence this argument fails to show how the grounds for rejection is in error and how the language of the claim structurally distinguishes over the applied art.
Based on the rejection, there is no disagreement that the claimed game layout defines a structural/functional arrangement of zones into unique locations. Here applicant argues that such, “efficiently facilitates the separation and juxtaposition of non-wagering zones and wagering zones so not to obscure point sum indicia and facilitates correlation and visual conveyance of game-pertinent, functional information to the wagering players without the need for moving parts, flashing lights, or audio explanation.”  Applicant appears to agree with the examiner in the grounds for rejection that such is only related to “game pertinent, functional information”.  That is that anu use of meaning of the indicia is found in the intended use for the layout and any rules for playing a game upon it. Unlike Gulack, applicant’s layout has no new use or capabilities and does not improve wagering over the prior art in any way.  Instead any meaning to the arrangement and juxtaposition of the indicia is found in the mind of the users as dictated by the rules of the game itself.  Here both the instant invention and the prior art serve to provided indicia upon which players may indicate their wagering intentions.  The claimed invention does not functionally do any more. To say that such does so more efficiently, intuitively, enjoyably or conveniently is not supported by the evidence on record. As with the prior art, wagering indicia is presented in a clear and organized design. As applicant has chosen to project his wagering indicia on his layout in an organized fashion for his intended game play, so too does the prior art. Here the “lines on the patent drawing” do the same as in the claimed invention of demarcating wagering zones to play a particular wagering game

II. As to the rejection of claims 4, 6, 8-14, and 18-20 under § 103(a) as being unpatentable over Zussman in view of Knust, applicant argues that the Examiner fails to give any specific reference to where that teaching of illumination as an indicator that a wager has been placed may be found. Such is clear from a reading of the reference that is wholly directed to, by its very title, Bet Spot Indicator on a Gaming Table, that uses illuminated LED betting spots as described in the abstract that illuminate when a chip is placed. As such it is clear that the applicant is not the inventor of illuminated indicia for use on a wagering layout to indicate and record game events.  Hence, applicant’s arguments fail to show how the grounds for rejection is in error. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. The examiner can normally be reached on M 9-5, Th 9-1, F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

For further assistance examiner’s supervisor, Melba Bumgarner can be reached on 571 272 4400. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711